DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/30/2019, this is a First Action Allowance on the Merits. Claims 1-12 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
   Allowable Subject Matter
1. – Claims 1-12 are allowed.
2. - The following is an examiner’s statement of reasons for the indication of allowable subject matter.
The non-obvious features are:
As per independent claim 1: a main shaft phase output unit outputting a phase of the main shaft gear as a first main shaft phase, wherein a phase of the main shaft gear is derived as a second main shaft phase, based on a phase of the first countershaft gear, a phase of the second countershaft gear, and a phase of the third countershaft gear, and processing to stop the drive unit is performed when the first main shaft phase and the second main shaft phase do not coincide with each other including remaining claim limitations.
As per independent claims 11 and 12: it is the same reasons as in claim 1 above, since claims 11-12 correspond to the associated robot control method and the associated robot system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 7,429,844 to Kono et al, which is directed to a motor control apparatus for a robot system
2. – US 2014/0290079 to Houda, which is directed to detection device is configured from a gear mechanism (1) provided with first to third counter-shaft gears that mesh with a main-shaft gear (10b), and has a relationship in which the difference between the numbers of teeth of the main-shaft gear and the first counter-shaft gear is two or an integer (a) exceeding two, the difference between the numbers of teeth of the main-shaft gear and the second counter-shaft gear is one, and the number of teeth of the first counter-shaft gear is an integral multiple of the product of the difference of the number of teeth thereof from that of the main-shaft gear and the shaft angle multiplier of a main shaft detector.
3. – US 2020/0280245 to Osada et al, which is directed to a rotary driving unit. The rotary driving unit is provided with the rotation amount specification apparatus described above, and a hybrid stepping motor that includes a main shaft and rotationally drives the main shaft. The rotating body is configured to rotate as one with the main shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664